 Case 1:21-cv-01264-RMB Document 3 Filed 02/08/21 Page 1 of 4 PageID: 125


                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

FERNANDO MARULANDA-TRUJILLO,       :     CIV. NO. 21-1264 (RMB)
                                   :
                Petitioner         :
      v.                           :     MEMORANDUM AND ORDER
                                   :     AND TEMPORARY ORDER TO SEAL
                                   :
DAVID E. ORTIZ, WARDEN             :
                                   :
               Respondent          :
______________________________

      Petitioner, Fernando Marulanda-Trujillo, a prisoner confined

in the Federal Correctional Institution in Fort Dix, New Jersey,

was hospitalized while preparing this habeas petition with the

assistance of Inmate Osvaldo Rosa, who was providing Spanish

translation; therefore, the petition is submitted by Inmate Rosa

on Petitioner’s behalf. (Pet., Dkt. No. 1 at 30-33.) Petitioner,

who   was   unable   to   sign   the    petition,       seeks   a   motion   for

compassionate   release    under   18    U.S.C.     §    3582(c)(1)(A)(1)     or

alternatively a petition for writ of habeas corpus under 28 U.S.C.

§ 2241 (Pet., Dkt. No. 1) due to the risk posed to his health from

the spread of COVID-19 in the prison. Petitioner is now positive

for COVID-19 and is hospitalized with complications. He has been

unable to contact his family. (Pet., Dkt. No. 1 at 30-33.)

I.    THE PETITION

      On or about July 30, 2012, Petitioner was sentenced to a 210-

month term of imprisonment in the United States District Court,

Southern District of Florida, upon his guilty plea to conspiracy

to possess with intent to distribute 5kg or more of cocaine,
    Case 1:21-cv-01264-RMB Document 3 Filed 02/08/21 Page 2 of 4 PageID: 126


knowing it would be imported into the United States, in violation

of 21 U.S.C. § 963. (Pet., Dkt. No. 1 at 3.) 1 Petitioner will be

deported to Columbia upon completion of his sentence. (Pet., Dkt.

No. 1 at 29.)

       There is a recent severe outbreak of COVID-19 at FCI Fort

Dix. (Pet., Dkt. No. 1 at 5-9.) Petitioner is 69-years-old and was

hospitalized in the second week of November 2020, whereupon he

learned that he requires another surgery. 2 He has multiple chronic

health issues that put him at severe risk if infected with COVID-

19. (Id. at 11-13.) At the time of filing this petition, filed by

a    fellow    inmate    who   was   assisting    Petitioner     with   Spanish

interpretation, Petitioner tested positive for COVID-19 at FCI

Fort Dix and was taken to a hospital before he could sign the

petition. The Court is unaware of whether Petitioner remains

hospitalized.

       The Court takes judicial notice, under Federal Rule of Civil

Procedure 201(b)(2), that Petitioner sought compassionate release

under 18 U.S.C. § 3582(c)(1)(A)(i) in his sentencing court in the

Southern      District   of    Florida,   but    his   motions   were   denied.

Petitioner appealed to the Eleventh Circuit Court of Appeals, where


1 See also United States v. Marulanda Trujillo, 1-11cr20349-UU-1
(S.D. Fl. July 30, 2012) (Judgment, Dkt. No. 28.) Available at
www.pacer.gov (last visited February 5, 2021).

2 The Court will sua sponte temporarily seal Petitioner’s medical
records under Local Civil Rule 5.3(c)(9), until Petitioner’s
appointed counsel can file a motion to seal under Local Civil Rule
5.3(c)(3).
                                2
    Case 1:21-cv-01264-RMB Document 3 Filed 02/08/21 Page 3 of 4 PageID: 127


his appeal is pending, with briefing due on March 8, 2021. USA v.

Marulanda-Trujillo, Docket No. 20-12218 (11th Cir.) 3

       Only a sentencing court can grant relief under 18 U.S.C. §

3582(c)(1)(A)(i). United States v. Raia, 954 F.3d 594, 596 (3d

Cir. 2020) (“Section 3582's text requires those motions to be

addressed to the sentencing court.”) The Court need not transfer

Petitioner’s motion for compassionate release to his sentencing

court because his appeal of the sentencing court’s order remains

pending in the Eleventh Circuit Court of Appeals. Petitioner

alternatively seeks release from confinement under 28 U.S.C. §

2241, alleging the conditions of his confinement violate the

Constitution. Petitioner also appears to seek injunctive relief

based on a claim of inadequate medical care for his medical

conditions at FCI Fort Dix. (Pet., Dkt. No. 1 at 27-28.) The Court

will administratively terminate the petition because it is not

signed by Petitioner. See Habeas Rule 2(c)(5). 4 The Court will,

however, appoint counsel to Petitioner under 18 U.S.C. § 3006A,

for assistance in drafting an amended, signed petition and/or

complaint for injunctive relief under 28 U.S.C. § 1331.




3   Also available at www.pacer.gov.

4 The Rules Governing Section 2254 Cases in the United States
District Courts are applicable to petitions under 28 U.S.C. § 2241
under Rule 1, scope of the Rules.
                                3
 Case 1:21-cv-01264-RMB Document 3 Filed 02/08/21 Page 4 of 4 PageID: 128


     IT IS therefore on this 8th day of February 2021,

     ORDERED that the Clerk shall temporarily maintain under seal

Exhibit 1 to the Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2241, (Dkt. No. 1-1) pursuant to Local Civil Rule 5.3(c)(9); and

it is further

     ORDERED that the Clerk shall administratively terminate this

matter; subject to reopening within 30 days of the date of entry

of the Order, upon the filing of an amended, signed petition under

28 U.S.C. § 2241, and payment of the $5 filing fee or submission

of a properly completed application under 28 U.S.C. § 1915(a); and

it is further

     ORDERED that counsel shall be appointed to Petitioner under

18 U.S.C. § 3006A(a)(2)(B) and Habeas Rule 8(c); counsel shall

enter an appearance in this matter as soon as possible upon

appointment,    and   Petitioner    shall   be   notified   of   counsel’s

appointment; and it is further

     ORDERED that the Clerk shall serve a copy of this Order on

Petitioner by regular U.S. mail.


                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge




                                     4
